UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL INSURANCE COMPANY et al.,

                           Plaintiff,
             - against –                                         ORDER

APEX LOGISTICS INTERNATIONAL INC.                           19 Civ. 1902 (PGG)
et al.,

                               Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action scheduled for February

13, 2020 is adjourned sine die.

Dated: New York, New York
       February 11, 2020
